Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The allowed claims require a “portable operation device” having an associated “information output device” which “arranges a plurality of image objects in a virtual space on a display” in combination with a user viewpoint in a virtual space and a viewing direction for the user, such that posture of the operation device is detected and is comprised in a state for the device, where an onscreen cursor for selecting image objects is based on that determined state and “a linear object” is made to extend between a position of the selected object and a position ahead of the viewpoint in the viewing direction of the user, where implicitly at least it is clear that the linear object extension is subsequent to object selection that is based on the determined/detected state of the device thereof.
While the prior art of record does teach tilt and posture based control of a portable device, e.g. to control view functions on a screen for the device, it does not teach them in conjunction with the linear object that is rendered as recited and as combined with the other limiting aspects of the device and posture/state based object selection framework.  The Examiner agrees that Touma’s cursor cannot be fairly read on the claims as amended because that cursor and its linear aspect is for selection, and not the result of an active and existing selection as provided.  Accordingly, the Examiner is unable to find prior art with a proper date that is readily combinable with the other references and prior art, e.g. Shimizu and Hall, that together would teach the entirety of Applicants’ allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174